DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 03/08/2022:
Claims 9 and 17 have been amended.
Claims 12-14 and 26-29 have been cancelled.
Claim 30 has been newly added.
The previous claim objections have been withdrawn in light of the amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-11 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0308576 to Gaben et al. in view of US Patent Application Publication 2013/0149592 to Hayashi et al.
With respect to claims 9 and 10, Gaben et al. teach an energy storage system comprising: a layer stack comprising:
a second electrode layer (a metal foil 1),
a second active layer (an anode 21) disposed on the second electrode layer (metal foil 1),
an electrolyte layer (two layers of electrolyte films 22) disposed on the second active layer (the anode 21)
a first active layer (a cathode 24) disposed on the electrolyte layer (the two layers of electrolyte films 22), and 
a first electrode layer (a metal foil 1) disposed on the first active layer (the cathode 24);
a first electrode (the metal foil 1) located in the first electrode layer (the metal foil 1); 
a second electrode (the metal foil 1) located in the second electrode layer (the metal foil 1);
an electrolyte (the two layers of electrolyte films 22) formed in the electrolyte layer,
wherein the electrolyte is a solid electrolyte (Gaben et al.: Section [0208]; Fig. 9). 


However, Hayashi et al. teach a plurality of layer stacks (unit cell) forms a block (a power generating element 10A) which is configured to provide a respective supply voltage, and wherein the layer stacks (unit cells) of a block (the power generating element 10A) are connected in series; one or more additional blocks (the power generating element 10B) comprising the plurality of layer of stacks (unit cells), each additional block (the power generating element 10B) being configured to provide a respective additional supply voltage (Hayashi et al.: Sections [0075]; Figs. 3-5).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Gaben et al. with the above teaching from Hayashi et al. with the motivation of having a means such the electron conductivity of the internal collection layer can be enhanced, as cited in Hayashi et al. in section [0017].

With respect to claim 10, Gaben et al. teach the energy storage system, wherein the first and the second active layers are permeable to ions (Gaben et al.: Section [0208]; Fig. 9).

With respect to claim 11, Gaben et al. teach the energy storage system, wherein the energy storage system is a solid-state battery or a solid-state storage battery (Gaben et al.: Abstract).

With respect to claim 15, Gaben et al. teach the energy storage system, wherein the first and second electrodes (metal foil 1) are copper (Gaben et al.: Section [0152]; Fig. 9).  

With respect to claim 16, Gaben et al. teach the energy storage system, further comprising: a first collecting electrode 35 on one lateral side of the layer stack and a second collecting electrode 36 on an opposing side of the layer stack, wherein the first collecting electrode 35 is connected with the first electrode (cathode metal foil 1) of the layer stack and is separated by a dielectric material (protective film 80) from the second electrode (anode metal foil 1) of the layer stack, and wherein the second collecting electrode 36 is connected with the second electrode (anode metal foil 1) of the layer stack and is separated by a dielectric material (protective film 80) from the first electrode (cathode metal foil 1)  of the layer stack (Gaben et al.: Section [0208]; Fig. 9).   

Claims 17-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0308576 to Gaben et al. in view of US Patent Application Publication 2013/0149592 to Hayashi et al. in further view of US Patent Publication 5,871,866 to Barker et al. 
With respect to claim 17, Gaben et al. teach an energy storage system comprising: 
a layer stack comprising 
a first electrode layer (a metal foil 1), 
a second electrode layer (another metal foil 1) and 

the first active layer (a cathode 24) between the first electrode layer (the metal foil 1) and the electrolyte layer (the two layers of electrolyte films 22),
the second active layer (an anode 24) between the second electrode layer (the another metal foil 1) and the electrolyte layer (the two layers of electrolyte films 22),
wherein the first electrode layer (the metal foil 1) comprises a first electrode (the metal foil 1), 
the second electrode layer (the another metal foil 1) comprises a second electrode (the another metal foil 1) and 
the electrolyte layer 22 comprises a solid electrolyte (the two layers of electrolyte films 22) (Gaben et al.: Section [0208]; Fig. 9).

Gaben et al. do not specifically teach a block comprising a plurality of layer stacks, wherein the block is configured to provide a supply voltage, wherein the layer stacks of a block are connected in series, wherein the blocks are interconnected in parallel.
However, Hayashi et al. teach a plurality of layer stacks (unit cell) forms a block (a power generating element 10A) which is configured to provide a respective supply voltage, and wherein the layer stacks (unit cells) of a block (the power generating element 10A) are connected in series; one or more additional blocks (the power generating element 10B) comprising the plurality of layer of stacks (unit cells), each additional block (the power generating element 10B) being configured to provide a respective additional supply voltage (Hayashi et al.: Sections [0075]; Figs. 3-5).


Gaben et al. do not specifically teach the energy storage system, wherein the first and second active layers comprise lithium, vanadium and phosphorous.
	However, Barker et al. teach a lithium battery comprises Li3V2(PO4)3 as an active material (Barker et al.: Column 4, Lines 2-15).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Gaben et al. with the teaching from Barker et al. with the motivation of having a means such it is common material for using as an active material.

With respect to claim 18, Gaben et al. teach the energy storage system, wherein the first and the second active layers are permeable to ions (Gaben et al.: Section [0208]; Fig. 9).

With respect to claim 19, Gaben et al. teach the energy storage system, wherein the solid electrolyte must be a good ion conductor but also an electrical insulator (is not permeable to electrons) (Gaben et al.: Section [0134]). 

With respect to claim 20, Gaben et al. teach the energy storage system, wherein the energy storage system is an all-solid-state thin film battery (a solid-state battery) (Gaben et al.: Section [0032]).

With respect to claim 21, Gaben et al. teach the energy storage system, wherein the energy storage system is an all-solid-state thin film battery (a solid-state storage battery) (Gaben et al.: Section [0032]).

With respect to claim 22, Gaben et al. teach the energy storage system, further comprising: a first collecting electrode 35 on one lateral side of the blocks and a second collecting electrode 36 on an opposing side of the blocks, wherein the first collecting electrode 35 is connected with one of the first electrodes (cathode metal foil 1) of the layer stacks of a block and is separated by a protective film 80 (a dielectric material) from the second electrodes (anode metal foil 1) of the layer stacks of the block, and wherein the second collecting electrode 36 is connected with one of the second electrodes (anode metal foil 1) of the layer stacks of the block and is separated by a protective film 80 (a dielectric material) from the first electrodes (cathode metal foil 1) of the layer stacks of the block (Gaben et al.: Section [0208]; Fig. 9).   

With respect to claim 23, Gaben et al. teach the energy storage system, wherein each of the first and second collecting electrodes comprises copper (Gaben et al.: Section [0152]; Fig. 9).  

With respect to claim 24, Gaben et al. teach the energy storage system, wherein each of the collecting electrodes consists of copper (Gaben et al.: Section [0152]; Fig. 9).  

With respect to claim 25, Gaben et al. teach the energy storage system, wherein each block has two layer stacks. It would have been obvious to one having ordinary skill in the art at 

With respect to claim 30, Gaben et al. do not specifically teach the energy storage system, wherein the first and second active layers comprise lithium, vanadium and phosphorous.
	However, Barker et al. teach a lithium battery comprises Li3V2(PO4)3 as an active material (Barker et al.: Column 4, Lines 2-15).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Gaben et al. with the teaching from Barker et al. with the motivation of having a means such it is common material for using as an active material.

Response to Arguments
Applicant’s arguments with respect to claims 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this 
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/25/2022